In an action, inter alia, to recover damages for alleged civil rights violations, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered October 18, 2002, which granted the defendant’s motion pursuant to CELR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action. The complaint was unintelligible, and lacked specificity and any legally cognizable claim (see Kung v Pan, 285 AD2d 532 [2001]). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.